IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-595

                                           No. COA21-804

                                     Filed 6 September 2022

     North Carolina Industrial Commission, I.C. No. 19-034789

     CLARENCE RICHARDS, Employee, Plaintiff,

                   v.

     HARRIS TEETER, INC., Employer, SELF-INSURED (SEDGWICK CLAIMS
     MANAGEMENT SERVICES, Third-Party Administrator), Defendants.


             Appeal by defendants from opinion and award entered 26 August 2021 by the

     North Carolina Industrial Commission. Heard in the Court of Appeals 10 August

     2022.


             Hunter & Everage, by S. Camille Payton, for plaintiff-appellee.

             Pope Aylward Sweeney & Santaniello, LLP, by Alexander J. Elmes and
             Edward A. Sweeney, for defendants-appellants.


             ZACHARY, Judge.


¶1           Defendants Harris Teeter, Inc., (“Defendant”) and Sedgwick Claims

     Management Services (collectively, “Defendants”) appeal from an Opinion and Award

     entered by the North Carolina Industrial Commission in which the Full Commission

     concluded that the Seagraves test did not apply in this case. After careful review, we

     affirm.

                                      I.     Background

¶2           Plaintiff Clarence Richards began working as a truck driver for Defendant in
                                RICHARDS V. HARRIS TEETER, INC.

                                         2022-NCCOA-595

                                        Opinion of the Court



     2016. On 3 August 2019, Plaintiff was injured in a single-vehicle accident on

     Interstate 85 when his truck “ran off the road returning from Virginia.” Vance County

     EMS transported Plaintiff to Maria Parham Health’s emergency department. The

     EMS record reports that Plaintiff “said he didn’t know he was listening to the radio

     and then the accident . . . says he may have just drifted thinking about something.”

     The hospital record states that Plaintiff “lost control of his vehicle this morning just

     after taking a sip of Gatorade and wound up wrecking into a grassy field.”

¶3         Plaintiff’s physician wrote Plaintiff out of work while he received medical

     treatment. On 13 August 2019, Plaintiff filed a Form 18 Notice of Accident to

     Employer and Claim of Employee, Representative, or Dependent with the Industrial

     Commission. On 30 August 2019, Defendants filed a Form 63 Notice of Payment of

     Compensation     Without    Prejudice,   accepting        Plaintiff’s   claim   for   workers’

     compensation benefits for a “low back” injury as a result of the 3 August accident.

     Defendants began paying indemnity benefits and medical compensation to Plaintiff,

     and did not contest the compensability of Plaintiff’s claim within the statutory

     deadline, thereby accepting the compensability of his “low back” injury. See N.C. Gen.

     Stat. § 97-18(d) (2021).

¶4         Shortly after the accident, Defendant terminated Plaintiff’s employment,

     effective 29 August 2019. Brian Barnhardt, a workers’ compensation claims manager

     for Defendant, testified before the Deputy Commissioner that Defendant’s “review
                                RICHARDS V. HARRIS TEETER, INC.

                                         2022-NCCOA-595

                                        Opinion of the Court



     committee” determined that Plaintiff’s “accident was preventable.” Defendant’s

     personnel records indicate that Plaintiff was terminated for a “Violation of

     Established Safety Procedures”—namely, that Defendant’s camera in the cab of the

     truck showed that Plaintiff closed his eyes for approximately seven to ten seconds,

     which led to the single-vehicle accident—and that therefore Plaintiff was “Not

     Eligible for Rehire.”

¶5         Barnhardt also testified regarding Defendant’s “mandatory return-to-work

     program for a workers’ comp injury[,]” and the availability of “numerous temporary

     positions an associate can do if they have restrictions.” However, Barnhart testified

     that because Plaintiff was “not eligible for rehire[,]” Defendant would not offer

     Plaintiff any job, including positions “that [Defendant] claim[ed] [Plaintiff] could do.”

     Defendant also declined to provide “any vocational rehabilitative services to assist

     Plaintiff in locating suitable employment.”

¶6         Meanwhile, Plaintiff was released to return to “sedentary work only” on 15

     August 2019, but he was prohibited from driving a truck professionally “due to

     functional limitations.” From 23 September 2019 through 3 February 2020, Plaintiff

     received treatment for his lower back and right knee from Dr. Ronald Gioffre, a board-

     certified orthopedic surgeon. Plaintiff also attended physical therapy, which Dr.

     Gioffre reported “seem[ed] to be helping greatly[,]” although Dr. Gioffre noted that

     Plaintiff “still cannot stand more than thirty minutes and sit about 1 hour, before he
                                RICHARDS V. HARRIS TEETER, INC.

                                        2022-NCCOA-595

                                       Opinion of the Court



     starts to have pain.”

¶7         Later, in his deposition, Dr. Gioffre elaborated on his decision regarding

     Plaintiff’s work restrictions:

                  So I basically didn’t feel in the few times that I saw him
                  that even if he had a job that I would have let him go back
                  to work with his back and hip, because I couldn’t see how
                  he could possibly get up – step up into one of those trucks
                  with the hip the way it was, and his back was an issue.

                         ....

                  I know what he had to do as a truck driver, and I said, No,
                  you can’t go back to work. I didn’t know what else they
                  wanted me to do with restrictions. If they would have had
                  a sedentary type job, I’d have sent him back. There was no
                  reason he couldn’t do sedentary work.

     When presented with Defendant’s job descriptions for two positions—Cashier and

     Self-Checkout Cashier (also referred to as a “U-Scan Cashier”)—Dr. Gioffre testified

     that he thought Plaintiff would “have a hard time all day doing [the Cashier] work

     eight hours a day”; nonetheless, it was his opinion that Plaintiff would be able to

     perform the work of a U-Scan Cashier if he were permitted to sit periodically.

¶8         After being released from Dr. Gioffre’s care on 3 February 2020, Plaintiff

     sought employment through various job search websites, across various industries.

     Plaintiff testified before the Deputy Commissioner that he looked for jobs that do not

     require constant sitting or standing, consistent with his restrictions, but that he had

     not received any replies from prospective employers. With regard to his resume,
                                  RICHARDS V. HARRIS TEETER, INC.

                                               2022-NCCOA-595

                                              Opinion of the Court



       Plaintiff testified that he was 64 years old at the time of the hearing before the Deputy

       Commissioner, with three years of college education. He was employed for 12 years

       as a corrections officer, and for 27 years as a truck driver; he has never worked in an

       office and is “computer illiterate.”

¶9           On 30 April 2020, Plaintiff’s counsel filed a Form 33 Request that Claim be

       Assigned for Hearing, alleging that “Defendants have failed and refused to pay past

       due [temporary total disability] benefit underpayment.” On 15 June 2020,

       Defendants filed a Form 33R Response to Request that Claim be Assigned for

       Hearing, replying, inter alia, that “Plaintiff has received all benefits to which he is

       entitled.” The matter came on for hearing before the Deputy Commissioner on 8 July

       2020, and by Opinion and Award entered 12 January 2021, the Deputy Commissioner

       ordered that Defendants pay temporary total disability “until Plaintiff returns to

       work, until further order of the Industrial Commission, or until compensation is

       otherwise legally terminated.”

¶ 10         Defendants timely filed notice of appeal to the Full Commission of the North

       Carolina Industrial Commission, which heard this matter on 9 June 2021. By Opinion

       and Award entered 26 August 2021, the Full Commission awarded Plaintiff the same

       payment of temporary total disability and attorneys’ fees, and added that “[s]ubject

       to the provisions of N.C. Gen. Stat. § 97-25.1, Defendant shall pay medical expenses

       incurred or to be incurred as a result of Plaintiff's admittedly compensable injury as
                                  RICHARDS V. HARRIS TEETER, INC.

                                              2022-NCCOA-595

                                          Opinion of the Court



       may reasonably be required to effect a cure, provide relief, or lessen the period of

       disability.”

¶ 11          Defendants timely filed notice of appeal to this Court.

                                        II.     Discussion

¶ 12          On appeal, Defendants first argue that the Full Commission erred by failing

       to find that Plaintiff constructively refused suitable employment, and by failing to

       apply the test for constructive refusal of suitable employment first articulated by this

       Court in Seagraves v. Austin Co. of Greensboro, 123 N.C. App. 228, 472 S.E.2d 399

       (1996), and subsequently adopted by our Supreme Court in McRae v. Toastmaster,

       Inc., 358 N.C. 488, 597 S.E.2d 695 (2004). Assuming application of the Seagraves test,

       Defendants also argue that the Full Commission erred by failing to find that

       Defendants had not shown that Plaintiff’s termination was unrelated to his

       compensable injury, and by concluding that Plaintiff remains disabled or that he

       conducted a reasonable job search.

       A. Standard of Review

¶ 13          “Appellate review of an award from the Industrial Commission is generally

       limited to two issues: (i) whether the findings of fact are supported by competent

       evidence, and (ii) whether the conclusions of law are justified by the findings of fact.”

       Chambers v. Transit Mgmt., 360 N.C. 609, 611, 636 S.E.2d 553, 555 (2006), reh’g

       denied, 361 N.C. 227, 641 S.E.2d 801 (2007). Because the Commission “is the sole
                                  RICHARDS V. HARRIS TEETER, INC.

                                           2022-NCCOA-595

                                          Opinion of the Court



       judge of the weight and credibility of the evidence,” its “findings of fact are conclusive

       on appeal if supported by competent evidence[.]” Blackwell v. N.C. Dep’t of Pub.

       Instruction, 2022-NCCOA-123, ¶ 5 (citations omitted).

¶ 14         “Findings not supported by competent evidence are not conclusive and will be

       set aside on appeal. But findings supported by competent evidence are conclusive,

       even when there is evidence to support contrary findings.” Johnson v. Covil Corp.,

       212 N.C. App. 407, 408–09, 711 S.E.2d 500, 502 (2011) (citations and internal

       quotation marks omitted). “Unchallenged findings of fact are presumed to be

       supported by competent evidence and are binding on appeal.” Fields v. H&E Equip.

       Servs., LLC, 240 N.C. App. 483, 485–86, 771 S.E.2d 791, 793–94 (2015) (citation

       omitted).

¶ 15         The Commission’s conclusions of law are reviewed de novo. Blackwell, 2022-

       NCCOA-123, ¶ 5. Under de novo review, this Court “considers the matter anew and

       freely substitutes its own judgment for that of the lower tribunal.” Fields, 240 N.C.

       App. at 486, 771 S.E.2d at 793–94 (citation omitted).

       B. Constructive Refusal of Suitable Employment

¶ 16         The parties stipulated that “Plaintiff was injured during the scope of his

       employment” with Defendant. The initial compensability of Plaintiff’s lower back

       injury resulting from the accident is also undisputed. Rather, this appeal concerns

       whether Plaintiff constructively refused suitable employment where Defendant
                                 RICHARDS V. HARRIS TEETER, INC.

                                          2022-NCCOA-595

                                         Opinion of the Court



       deemed him ineligible for participation in Defendant’s “return-to-work” program.

¶ 17         Before the Full Commission, Defendants argued that “Plaintiff constructively

       refused suitable employment because he was terminated for cause, and that but for

       the termination for cause, Plaintiff would have remained employed at his preinjury

       wages because Defendant would have accommodated Plaintiff’s post-injury

       restrictions.” On appeal, Defendants argue that the Full Commission erred by failing

       to extend the Seagraves test for constructive refusal of suitable employment. We

       disagree.

¶ 18          Under our Workers’ Compensation Act, “[i]f an injured employee refuses

       suitable employment as defined by G.S. 97-2(22), the employee shall not be entitled

       to any compensation at any time during the continuance of such refusal, unless in the

       opinion of the Industrial Commission such refusal was justified.” N.C. Gen. Stat. § 97-

       32. “In Seagraves, the Court of Appeals examined the question of whether an

       employee can be deemed to have refused suitable employment, thereby precluding

       injury-related benefits, if she is terminated for misconduct that is unrelated to her

       workplace injuries.” McRae, 358 N.C. at 493, 597 S.E.2d at 698.

                    In lieu of an employee’s termination for misconduct serving
                    as an automatic bar to benefits, the court in Seagraves
                    adopted a test that measures whether the employee’s loss
                    of earning capacity is attributable to the wrongful act that
                    caused the employee’s termination from employment, in
                    which case benefits would be barred, or whether such loss
                    of earning capacity is due to the employee’s work-related
                                 RICHARDS V. HARRIS TEETER, INC.

                                          2022-NCCOA-595

                                         Opinion of the Court



                    disability, in which case the employee would be entitled to
                    benefits intended for such disability.

       Id. at 493, 597 S.E.2d at 699.

¶ 19         The McRae Court adopted the Seagraves test: “to bar payment of benefits, an

       employer must demonstrate initially that: (1) the employee was terminated for

       misconduct; (2) the same misconduct would have resulted in the termination of a

       nondisabled employee; and (3) the termination was unrelated to the employee’s

       compensable injury.” Id. “An employer’s successful demonstration of such evidence is

       deemed to constitute a constructive refusal by the employee to perform suitable work

       . . . .” Id. at 493, 597 S.E.2d at 699 (citation and internal quotation marks omitted).

       The employee’s constructive refusal “would bar benefits for lost earnings, unless the

       employee is then able to show that his or her inability to find or hold other

       employment at a wage comparable to that earned prior to the injury is due to the

       work-related disability.” Id. at 493–94, 597 S.E.2d at 699 (citation and internal

       quotation marks omitted).

¶ 20         Further, our Supreme Court reiterated that, under the Seagraves test, the

       employer bears the burden “to show, by the greater weight of the evidence, that a

       plaintiff’s termination was unrelated to his or her work-related injuries; the burden

       is not on a plaintiff to show that the termination was so related.” Id. at 499, 597

       S.E.2d at 702.
                                 RICHARDS V. HARRIS TEETER, INC.

                                           2022-NCCOA-595

                                          Opinion of the Court



¶ 21         Importantly for the present case, the Full Commission noted in its Opinion and

       Award that the injured employee in Seagraves “had been provided light-duty,

       rehabilitative employment after contracting a compensable occupational disease[,]”

       see Seagraves, 123 N.C. App. at 229, 472 S.E.2d at 398, while the injured employee

       in McRae “was terminated for inadvertent errors she committed while performing a

       job to which she was reassigned subsequent to undergoing surgery for a compensable

       occupational disease[,]” see McRae, 358 N.C. at 491, 597 S.E.2d at 697–98. That the

       injured employees in Seagraves and McRae were terminated from rehabilitative

       employment was a significant factor to the Full Commission, which observed that

       Plaintiff “was not terminated from rehabilitative employment for misconduct

       unrelated to his admittedly compensable injury. Rather, Plaintiff in this case was

       terminated from his regular job for his role in the very accident that caused his

       admittedly compensable injury.” Accordingly, the Full Commission concluded that

       “[t]he operative facts in the case before us are substantially different than those in

       Seagraves and McRae” and therefore, “[g]iven these fundamental factual differences,

       the Seagraves test is not applicable in this case.”

¶ 22         Defendants argue that the Full Commission erred by distinguishing the case

       at bar from Seagraves and McRae on the basis of those injured employees’

       termination from rehabilitative employment, asserting that “[i]t is unclear why the

       Commission believes the temporal factor is required in the analysis of earning
                                  RICHARDS V. HARRIS TEETER, INC.

                                           2022-NCCOA-595

                                          Opinion of the Court



       capacity and disability.” Instead, Defendants contend that “[t]he fact that . . .

       Plaintiff’s misconduct resulted in his termination for cause deprived . . . Defendant

       the opportunity to return him to suitable employment[.]” According to Defendant, it

       “has a job for . . . Plaintiff but for the fact he was terminated for unsafe driving when

       he fell asleep and drove his truck off the road[,]” an undisputed violation of

       Defendant’s established safety protocols. Because it “has a job approved by the

       authorized treating physician which would have been available to . . . Plaintiff, but

       for his termination, the fact that termination did not occur during rehabilitative

       employment appears irrelevant.” We cannot agree.

¶ 23         In seeking to apply the Seagraves test to cases such as this—in which the

       injured employee was terminated for causing the accident that resulted in his injury

       and so, pursuant to the employer’s policies, has not and avowedly will not be offered

       suitable employment—Defendants essentially ask this Court to impose a for-cause

       bar to recovery of workers’ compensation benefits when the employee is unable to find

       suitable employment elsewhere. Defendants’ position is fundamentally incompatible

       with the well-established principles and purposes of the workers’ compensation

       system, which deliberately eliminates negligence from its calculus in all but certain

       narrowly defined instances.

¶ 24         The Workers’ Compensation Act has been carefully calibrated to balance the

       needs of compensably injured employees with the potential risks posed to employers.
                                  RICHARDS V. HARRIS TEETER, INC.

                                            2022-NCCOA-595

                                          Opinion of the Court



       “The social policy behind the Workers’ Compensation Act is twofold. First, the Act

       provides employees swift and certain compensation for the loss of earning capacity

       from accident or occupational disease arising in the course of employment. Second,

       the Act insures limited liability for employers.” Frost v. Salter Path Fire & Rescue,

       361 N.C. 181, 184, 639 S.E.2d 429, 432 (2007) (citation omitted).

¶ 25         As part of this mutually beneficial exchange, our Supreme Court has long

       recognized that under the Workers’ Compensation Act “not even gross negligence is

       a defense to a compensation claim. Only intoxication or injury intentionally inflicted

       will defeat a claim.” Hartley v. N.C. Prison Dep’t, 258 N.C. 287, 289, 128 S.E.2d 598,

       600 (1962). Since Hartley was decided, only the unauthorized use of controlled

       substances has been added to this limited list of exceptions. See N.C. Gen. Stat. § 97-

       12 (providing that an employee forfeits compensation in the event of “intoxication,”

       “being under the influence of any controlled substance” not properly prescribed, or

       “willful intention to injure or kill himself or another”). Therefore, an “employee’s

       violation of a safety rule does not of itself constitute a bar to recovery of compensation

       where it may be determined that his injury arose in the course of the employment.”

       Spratt v. Duke Power Co., 65 N.C. App. 457, 466, 310 S.E.2d 38, 44 (1983).

¶ 26         In the instant case, Defendants clarify that they do not argue on appeal that

       fault has any place in the compensability determination, and they do not dispute that

       Plaintiff’s injury was compensable. Nevertheless, Defendants argue that fault does
                                  RICHARDS V. HARRIS TEETER, INC.

                                          2022-NCCOA-595

                                         Opinion of the Court



       have a place—or at least, it should—in the workers’ compensation system, when it

       comes to determining when an employer may subsequently terminate workers’

       compensation benefits.

¶ 27         Our Supreme Court considered similar concerns when it first adopted the

       Seagraves test in McRae: “We . . . recognize that the current benefit scheme faces the

       potential for abuse by employees. If injury-related benefits continued without regard

       to an employee’s misconduct, injured employees conceivably could commit misconduct

       in order to be terminated without suffering the appropriate financial consequences.”

       358 N.C. at 495, 597 S.E.2d at 700. Yet the McRae Court contrasted that concern with

       its opposite: “[A]ny rule that would allow employers to evade benefit payments simply

       because the recipient-employee was terminated for misconduct could be open to

       abuse. Such a rule could give employers an incentive to find circumstances that would

       constitute misconduct by employees who were previously injured on the job.” Id. In

       the end, our Supreme Court concluded that the Seagraves test “is an appropriate

       means to decide cases of this nature” because it “is intended to weigh the actions and

       interests of employer and employee alike. Ultimately, the Seagraves rule aims to

       provide a means by which the Industrial Commission can determine if the

       circumstances surrounding a termination warrant preclusion or discontinuation of

       injury-related benefits.” Id.

¶ 28         We thus are bound to reject Defendants’ argument, and hold that the Full
                                 RICHARDS V. HARRIS TEETER, INC.

                                             2022-NCCOA-595

                                         Opinion of the Court



       Commission did not err by concluding that the Seagraves test does not apply in the

       instant case.

¶ 29         Each of Defendants’ remaining arguments assumes the applicability of the

       Seagraves test in this case. Accordingly, we need not address those arguments in light

       of our decision.

                                      III.     Conclusion

¶ 30         For the foregoing reasons, the Full Commission’s Opinion and Award is

       affirmed.

             AFFIRMED.

             Judges WOOD and GRIFFIN concur.